DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom portion of the box body”, “top portion of the bottom box”, “top portion of a left side of the box body”, “bottom portion of the left side of the box body”, “top portion of a left side of an inner wall of the box body”, “one end of each rotating rod away from the fan”, “bottom portion of the left side of the inner wall of the box body”, “inner wall”, “output shaft of each fan”, “interior of the annular plate”, “top portion of a right side of the box body”, “bottom portion of the right side of the box body”, “top portion of a rear side of the inner wall of the box body”, “bottom portion of the rear side of the inner wall of the box body”, “right side of the heat conductive sheet”, “top portion of a right side of the inner wall of the box body”, “bottom portion of the right side of the inner wall of the box body”, “left side of the heat dissipating holes”, “top portion and bottom portion of one side of each dust-proof net”, “right side of the box body”, “two sides of a top portion of an inner wall of the bottom box”, “two sides of the inner wall of the bottom box”, “four corners of a bottom portion of the movable plate are fixedly connected to a respective pulley”, “bottom portion of the bottom box”, “four corners of the bottom portion of the bottom box are fixedly connected to a respective supporting leg”, “a front side”, “screws”, “rear side of a top portion of the box body”, and “two sides of the mounting plate”  must be shown or the feature(s) canceled from the claim(s). The drawings should clearly define the scope of each portion and side (i.e. Questions to the above drawing objections including but not limited to: Where does the top portion and the bottom portion of the box body begin and end? Are the two sides of the top portion of the inner wall of the bottom box physical sides, or do sides define different areas/spaces/locations on the same surface?). Further, the drawings should clearly define directions (i.e. left, right, top, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 and 5-7 objected to because of the following informalities:  
Claim 1: the clause “a top portion of a left side of an inner wall of the box body and a top portion of the left side of the inner wall of the box body” should be amended to recite “a top portion of a left side of an inner wall of the box body and a bottom portion of the left side of the inner wall of the box body”.
Claim 1 Ln.7: the clause “each fan” should be amended to recite “each fan of the respective fan” in order to maintain proper antecedent basis for each fan.

Claim 1: the clause “an interior of the annular plate” should be amended to recite “an interior of the respective annular plate” for consistent claim nomenclature.
Claim 1: the clause “the dust-proof nets are” should be amended to recite “the respective dust-proof net is” for consistent claim nomenclature.
Claim 2: the clause “each dust-proof net” should be amended to recite “each dust-proof net of the respective dust-proof net” in order to maintain proper antecedent basis for each dust-proof net.
Claims 2-3: the clauses “a corresponding dust-proof net”, “the corresponding dust-proof net”, and “the dust-proof net” should be amended to recite “the respective dust-proof net” because the antecedent basis for the dust-proof net was previously established in claim 1.
Claims 2-3: the clause “each bolt” should be amended to recite “each bolt of the bolts” in order to maintain proper antecedent basis for each bolt.
Claim 3: the clause “one end of each bolt” should be amended to recite “the one end of each bolt” because the antecedent basis for the one end of each bolt was previously established in claim 2.

Claim 6: the clause “the pulleys” should be amended to recite “the respective pulley” for consistent claim nomenclature.
Claim 7: the clause “each supporting leg” should be amended to recite “each supporting leg of the respective supporting leg” in order to maintain proper antecedent basis for each supporting leg.
The Office respectfully requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims (e.g., grammar, spelling, antecedent basis, parallel nomenclature, etc. especially regarding use of the terms “respective”, “each”, or lack thereof) (i.e., multiple recitations of “a top portion” and “a bottom portion”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
close” in claims 1-3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “the first heat dissipating sheet is close to a side of the heat dissipating holes” in claim 1, “the heat conducting sheet is close to the side of the heat dissipating holes” in claim 1, “the dust-proof nets are disposed close to a left side of the heat dissipating holes” in claim 1, “one end of each bolt close to a corresponding dust-proof net” in claim 2, “the one end of each bolt is disposed close to the right side of the box body” in claim 3, and “another end of each bolt away from the box body and close to a left side of the dust-proof net” in claim 3 have been rendered indefinite by the use of the term “close” (i.e. What distance does close encompass, and how far away can something be placed in order to still be considered close?).
Claims 4-8 are rejected for inheriting the deficiencies of claims 1-3.
Further regarding claims 1-8, the scope of the claims is insufficiently defined because of multiple instances comparing a portion/side of the device to another portion/side of the device without establishing proper relationships within the device as a whole thus making it unclear what is being claimed. The disclosure fails to define the scope of the relationships for at least “top portion”, “bottom portion”, “right side”, “left side”, “rear side”, and “front side” (i.e., the clause “top portion” is recited in relation to “a left side of the box body”, “the left side of an inner wall of the box body”, “a right side of the box body”, “a rear side of the inner wall of the box body”, “a right side of the inner wall of the box body”, “one side of each dust-proof net”, “an inner wall of the bottom box”, “the movable plate”, and “the box body”). Where are each of these portions/sides actually located? When different portions/sides relate to the same .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. (CN 207218518) discloses a frequency converter with high radiating performance;
Xu et al. (US 2021/0329819) discloses a power conversion system and power storage system;
Cheng (CN 207911184) discloses a new low-voltage variable frequency control cabinet;

Giannoglou et al. (US 2014/0036442) discloses an outdoor stackable telecommunications equipment cabinet; and
Wei et al. (US Patent 7,205,740) discloses a fan control device for frequency converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835         

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835